Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-14-00773-CR

                                    Christian Matthew RODRIGUEZ,
                                                Appellant

                                                   v.
                                              The STATE
                                          The STATE of Texas,
                                                Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2014CR2561
                              Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Karen Angelini, Justice
                   Sandee Bryan Marion, Justice

Delivered and Filed: December 31, 2014

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain,

and the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant; therefore, the trial court’s certification accurately reflects that the

underlying case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2).

           Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be

dismissed if a certification that shows the defendant has a right of appeal has not been made part
                                                                                    04-14-00773-CR


of the record under these rules.” TEX. R. APP. P. 25.2(d). On November 14, 2014, we ordered that

this appeal would be dismissed pursuant to rule 25.2(d) unless an amended trial court certification

showing that the appellant has the right of appeal was made part of the appellate record by

December 15, 2014. See TEX. R. APP. P. 25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610

(Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, no

pet.). No response was filed. In the absence of an amended trial court certification showing that

the appellant has the right of appeal, rule 25.2(d) requires this court to dismiss this appeal.

Accordingly, the appeal is dismissed.

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-